United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Fort Carson, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-801
Issued: December 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2010 appellant, through her attorney, filed a timely appeal from the
October 20, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to reduce appellant’s wage-loss
benefits to zero based on her capacity to earn wages as a customer complaint clerk.
On appeal, appellant’s attorney contends that the constructed position is not within
appellant’s medical limitations, that the position is not available in sufficient numbers as to be
reasonably available for a person with appellant’s restrictions and that the Office did not resolve
the conflict between the second opinion physician and the treating physicians over appellant’s
ability to perform the constructed position.

FACTUAL HISTORY
On October 29, 1997 appellant, then a 46-year-old sales store checker, filed an
occupational disease claim alleging that she had a ganglion cyst on her left wrist as a result of her
job which involved scanning, lifting and twisting her wrist. On October 13, 1997 she underwent
an arthrotomy and synovectomy with ligament reconstruction of her left wrist. On January 13,
1998 the Office accepted appellant’s claim for ganglion cyst of the left wrist. On July 13, 1998
appellant filed a claim alleging that her duties of scanning items and twisting and turning caused
her to develop mild carpal tunnel syndrome of the right wrist, tennis elbow of the right elbow
and nerve damage in the right shoulder. On July 31, 1998 the Office accepted her claim for right
lateral epicondylitis, right shoulder sprain and right forearm tendinitis. On May 18, 1999
appellant had an excision of ganglion left wrist. The Office administratively doubled these
claims. On March 15, 2005 it accepted lateral epicondylitis, sprains and strains of shoulder and
upper arm and enthesopathy of unspecified site.
The Office referred appellant to Dr. Hendrick J. Arnold, a Board-certified orthopedic
surgeon, for a second opinion. In a report dated September 10, 2007, Dr. Arnold listed the
current clinical diagnosis for her work injury of September 11, 1997 as recurrent ganglion cyst of
the left wrist secondary to chronic tendinitis secondary to cumulative trauma. With regard to
appellant’s work injury of May 10, 1998, he listed her current diagnoses as diffuse myofascial
pain syndrome with some nonphysiologic findings such as bone tenderness. Dr. Arnold noted
that both of these upper extremity diagnoses are secondary to work-related injury. He noted that
appellant continued to have residuals from the ganglion cyst of postsurgical pain and scarring but
the cyst was gone. Dr. Arnold noted no residuals from the right shoulder strain and right lateral
epicondylitis. He noted that appellant was at maximum medical improvement as of
September 15, 2005. In response to the question as to whether appellant could complete the
physical requirements of checker, Dr. Arnold opined that she could be employed in any position
that did not require repetitive upper extremity motions in either upper extremity. In an attached
work capacity evaluation, he indicated that appellant was limited to two hours of reaching above
her shoulder and could not perform repetitive movements of her wrists and elbow. Dr. Arnold
noted pushing was limited to 30 pounds for one hour, pulling limited to 40 pounds for one hour
and lifting limited to 10 pounds for one hour. He noted that appellant should be able to rest her
hands for five minutes every hour. In a September 24, 2007 clarifying report, Dr. Arnold noted
the range of motion of her shoulder to be normal but noted markedly less grip strength on left
side.
On September 14, 2007 the Office accepted appellant’s claim for myofascial pain
syndrome, right upper extremity.
On January 23, 2008 appellant’s treating osteopath, Dr. Vernon Rubick, ordered a
functional capacity evaluation. In a February 19, 2008 report, Cheryl Hoxie, a physical therapist,
indicated that appellant underwent a functional capacity evaluation. The results indicated that
appellant was able to work in a sedentary physical demand level job for eight hours a day.
Ms. Hoxie noted that appellant exhibited very poor effort or voluntary submaximal effort which
is not necessarily related to pain, impairment or disability. She noted that appellant’s static
strength tests suggest that her injured area has returned to normal or near normal function.

2

In a June 27, 2008 report, William Simmons, a vocational rehabilitation specialist,
indicated that the following positions were suitable for appellant: customer complaint clerk, with
wages of $554.00 a week; and information clerk, with wages of $443.20 per week. He noted that
both jobs were sedentary with reaching, handling and fingering involved occasionally or not at
all. Mr. Simmons recommended the positions as the physical requirements do not exceed
appellant’s functional capacities. He also noted that he considered the nature of the injury, the
employee’s usual employment, age, degree of physical impairment and qualifications as well as
availability of employment. Job prospects were listed as excellent. Mr. Simmons determined
the salary of the position by taking the hourly median for the position using the May 2006
Metropolitan/Micropolitan Statistical, Area Occupational Employment Survey Statistics for
Colorado Springs, Colorado. The attached job description noted that a customer complaint clerk
would investigate customer complaints about merchandise, service, billing or credit rating,
examine records and notify customer and designated personnel of findings. He or she may key
information into a computer to obtain computerized records. The clerk may communicate with
customers by telephone, e-mail, fax, regular correspondence or in person. The description noted
that most customer service representatives use computers and telephones extensively in their
work.
By notice dated September 23, 2008, the Office proposed reducing appellant’s wage-loss
compensation as she had the capacity to earn wages as a customer complaint clerk at the rate of
$554.00 per week. It noted that the wages that she had the capacity to earn were greater than the
current pay of the job she held when injured and accordingly it proposed reducing her
compensation benefits to zero.1 The Office allotted appellant 30 days to submit evidence to
demonstrate that she was incapable of working.
In a September 26, 2008 report, Dr. Rubick noted that he has seen appellant for many
years and at one point she was considered unable to perform the job for which she was trained.
He stated that he believed her to be honest in the fact that she did not have the ability to do
persistent/consistent work with her medical conditions for the job for which she was trained and
has had no luck in the realm of vocational cross training. Dr. Rubick noted that the functional
capacity evaluation showed no significant decreased work ability. He opined that all of this had
made appellant’s situation more confusing. Dr. Rubick recommended that she be referred to a
chronic pain manager.
On September 23, 2008 appellant, through her attorney, contended that the job was not
suitable. He argued that appellant cooperated with vocational rehabilitation but without success.
Counsel contended that no effort was made to place appellant in the job which is the subject of
the reduction proposal.
In an October 15, 2008 report, Dr. Rubick noted that appellant had decreased range of
motion in her right shoulder, right elbow, left wrist and pain in these areas with resistance. He
noted essentially no changes since May 10, 1998. Dr. Rubick stated that appellant was using
pain medication and that he did not view her as a surgical candidate.
1

Appellant was employed as of the date of injury as a GS-3, Step 7 with a date of injury salary of $19,547.00 plus
a night differential of $0.94 per hour. The current annual salary for this position is $28,400.00 with a nighttime
differential of $1.36 per hour.

3

In an October 29, 2008 report, Dr. Jack L. Rook, a Board-certified physiatrist, indicated
that appellant had cervical and thoracic myofascial pain syndrome; right upper extremity pain
and paresthesias; left upper extremity pain and paresthesias; sleep disturbance/controlled with
Ambien and right more than left-sided shoulder pain with evidence of impingement. He noted
that she continued to be extremely symptomatic. Dr. Rook recommended an electrical study and
magnetic resonance imaging (MRI) scan. In a November 11, 2008 report, he reviewed the
electrodiagnostic data and noted electrical evidence of mid slowing of both ulnar nerves across
the cubital tunnels but noted no electrical evidence of bilateral carpal tunnel syndrome or
neurogenic thoracic outlet syndrome. Dr. Rook noted that appellant was unable to complete the
MRI scan because she was anxious and uncomfortable. In a December 11, 2008 note, he
indicated that her MRI scan showed no evidence of ligamentous injury within her wrist but that
the MRI scan of the right wrist was suspicious for a scapholunate tear. Dr. Rook reviewed the
job description for customer complaints clerk and opined that he did not believe that appellant
could perform the computer and telephone work due to her upper extremity problems.
In a December 5, 2008 note, Bruce Magnuson, a rehabilitation counselor, noted that
appellant had excellent customer service background based on reported work history. He noted
that the position of customer complaint clerk involved reaching, handling and fingering in the
range of 0 to 33 percent of the workday, a level of activity that would not be considered
repetitive. Mr. Magnuson also noted that when appellant saw him in the office she wrote
detailed notes for 30 to 60 minutes in neat writing with occasional breaks to rest her hands. He
further noted that she submitted very neat and legible job search contact lists. In a follow-up
e-mail, Mr. Magnuson noted that the use of hands in the proposed position was not repetitive and
allowed appellant sufficient time to rest her hands.
By decision dated February 3, 2009, the Office finalized the proposed reduction of
compensation and reduced appellant’s compensation to zero.
In a January 27, 2009 report, Dr. Rook noted that appellant had a magnetic resonance
arthrogram of the right wrist, which was negative for scapholunate ligament tear, triangular
fibrocartilage complex tear or lunatotriquetral ligament tear. He noted possible minimal shallow
partial thickness tear of the scapholunate ligament associated with widening of that joint that
might indicate ligament laxity. However, Dr. Rook noted that appellant does not appear to have
surgical pathology within the right wrist. He did find a ganglion in the left wrist. However,
Dr. Rook noted that at this time most of appellant’s pain was in her shoulders, neck and both
upper extremities and appeared to be principally myofascial in etiology.
On February 9, 2009 appellant requested an oral hearing before an Office hearing
representative.
In a March 4, 2009 report, Dr. Rubick stated that he reviewed the job description for
customer complaints clerk. He opined that appellant would not be able to do this job secondary
to the repetitive motion of computer and telephone work required. Dr. Rubick noted that these
types of activities aggravated her bilateral upper extremity pain issues and that he therefore does
not believe that this would be a suitable job for her. He did not believe that there was any
significant improvement in appellant’s condition and did not foresee any improvement in her
condition for the long term. In a March 13, 2009 work capacity evaluation, Dr. Rubick indicated

4

that she could only work 1 hour reaching, ½ hour reaching above shoulder and was prohibited
from repetitive movements with her wrists and elbows and pushing, pulling or lifting.
In an April 9, 2009 report, Doris J. Shriver, an occupational therapist, reviewed
appellant’s file at the request of appellant’s attorney. She noted that appellant would require
35 minutes more of breaks than the typical employee and also contended that the proposed
position required more monitor/keyboard/telephone activity and would not be consistent with the
physician’s intention of no repetitive movements of the wrists and elbow. Ms. Shriver also
contended that appellant’s pain was a limiting factor. She opined that, once the combination of
limitations is considered, appellant would not likely be employable.
At the hearing held on June 25, 2009, appellant contended that she could not perform the
job of customer complaint clerk because the job required keyboarding and use of the telephone
and that she could not keyboard for any period of time. She testified that the customer complaint
position was not part of her vocational plan and that the counselor did not send her to apply for
any customer complaint clerk positions.
By decision dated October 20, 2009, the hearing representative affirmed the February 3,
2009 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
Section 8115(a) of the Federal Employees’ Compensation Act3 provides in determining
compensation for partial disability, the wage-earning capacity of an employee is determined by
her actual earnings if her actual earnings fairly and reasonably represent her wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and
in the absence of evidence showing they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.4 If the actual earnings do
not fairly and reasonably represent wage-earning capacity or if the employee has no actual
earnings, her wage-earning capacity is determined with due regard to the nature of her injury, her
degree of physical impairment, her usual employment, her age, her qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect her wage-earning capacity in her disabled condition.5 Wage-earning capacity is a
measure of the employee’s ability to earn wages in the open labor market under normal
employment conditions.6 The job selected for determining wage-earning capacity must be a job
2

Bettye F. Wade, 37 ECAB 556, 565 (1986); Elia M. Gardner, 6 ECAB 238, 241 (1984). See Pope D. Cox,
39 ECAB 143, 148 (1988).
3

5 U.S.C. § 8115.

4

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

5

See Pope D. Cox, supra note 2; 5 U.S.C. § 8115(a).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

5

reasonably available in the general labor market in the commuting area in which the employee
lives.7 In determining an employee’s wage-earning capacity, the Office may not select a
makeshift or odd-lot position or one not reasonably available on the open labor market.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor, Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to her physical limitation,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service.9 Finally, application of the principles set forth
in Albert C. Shadrick will result in the percentage of the employee’s loss of wage-earning
capacity.10
ANALYSIS
The Office accepted appellant’s claim for ganglion cyst of the left wrist, right lateral
epicondylitis, right shoulder sprain, right forearm tendinitis and myofascial pain syndrome in the
right upper extremity. It paid compensation for wage loss. Appellant was referred to vocational
rehabilitation counseling, but these efforts proved unsuccessful in that she did not obtain
employment. The vocational rehabilitation counselors, Mr. Simmons and Mr. Magnuson,
evaluated her physical capabilities and qualifications and determined that she could perform the
duties of customer complaint clerk, a job they believed had excellent prospects. In a February 3,
2009 decision, the Office reduced appellant’s compensation to zero as it found that her wage-loss
capacity was represented by the position of customer complaint clerk.
In contending that the position of customer complaint clerk was not suitable, appellant
pointed to her lack of success in obtaining placement with a new employer and the fact that her
rehabilitation efforts involved other positions. However, the fact that she did not pursue this
particular position with her counselor or did not obtain this position does not invalidate this job
representing her wage-earning capacity. Failure to obtain employment does not require the
inference of impairment of wage-earning capacity.11 Furthermore, it is not determinative

7

Id.

8

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

9

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

10

Id. See Shadrick, 5 ECAB 376 (1953).

11

W.B., 61 ECAB ___ (Docket No. 09-1440, issued January 11, 2010); Ruth Lahr, 2 ECAB 86 (1948).

6

whether an actual job offer was forthcoming12 or whether appellant feels she is at a competitive
disadvantage in the open market.
However, the Board finds that the Office has not met its burden of proof to establish that
appellant’s wage-earning capacity is represented by the position of customer complaint clerk as
it has not shown that she had the physical capability to perform this position. Mr. Simmons, in
stating that she could perform the position of customer complaint clerk, indicated that the
position required reaching, handling and fingering only occasionally or not at all. However, the
attached job description noted that most customer service representatives use computers and
telephones extensively in their work. It noted that customer representatives frequently enter
information into a computer as they are speaking to customers and that other companies have
large amounts of data that can be pulled on a computer screen while the representative is talking
to the customer. The Board notes that both Dr. Arnold and Dr. Rook have stated that appellant
was prohibited from performing repetitive movements of her wrists and elbow. Furthermore,
Dr. Rook specifically reviewed the position description for a customer complaint clerk and
opined that she could not perform this work as she could not perform the computer and telephone
work due to her upper extremity problems. Based on the evidence of record, the Board finds that
the Office has not established that the constructed position of customer complaint clerk is
medically suitable for appellant. Therefore, it failed to meet its burden of proof to reduce
appellant’s wage-loss compensation to zero.
CONCLUSION
The Board finds that the Office has not met its burden of proof to reduce appellant’s
wage-loss benefits to zero based on her capacity to earn wages as a customer complaint clerk.

12

The fact that appellant was not able to secure a job does not establish that the job is not reasonably available.
Karen L. Lonon-Jones, supra note 9 at 293 (if the evidence establishes that jobs in the selected position are
reasonably available, the selection of such a position is proper even though the claimant has been unsuccessful in
obtaining work or has submitted documents from individual employers who indicated that they did not have a
position for her).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 20, 2009 is reversed.
Issued: December 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

